The State of




                         Fourth Court of Appeals
                                San Antonio, Texas
                                 Wednesday, May 6, 2015

                                   No. 04-14-00801-CR

                                   Jason MARTINEZ,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR8235
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                      ORDER
      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court